Citation Nr: 0126242	
Decision Date: 11/09/01    Archive Date: 11/20/01

DOCKET NO.  99-09 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement of the appellant to an increased apportionment of 
the veteran's disability compensation benefits on behalf of 
his helpless child.


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran had active service from March 1964 to August 
1964, from May 1967 to February 1969, and from January 1970 
to April 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 special apportionment 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Albuquerque, New Mexico.  The appellant is the 
custodian of the veteran's helpless child.

The appellant's claim was remanded by the Board in October 
2000 for further financial information as well as to supply 
the veteran with a copy of the appellant's substantive 
appeal.  Such development has been completed and the 
appellant's claim is ready for review by the Board.


FINDINGS OF FACT

1.  The veteran's helpless child, D. S., is not residing with 
him, and the veteran is not contributing to his support.

2.  The appellant, custodian of the veteran's helpless son, 
D. S., has demonstrated economic need for the support of D.S. 
since November 2000.

3.  Increased apportionment of the veteran's VA disability 
compensation benefits for the period prior to January 1, 2001 
would cause the veteran undue hardship.

4.  It has not been demonstrated that apportionment of 20 
percent of the veteran's monthly VA disability compensation 
benefits from January 1, 2001 would cause the veteran undue 
hardship.


CONCLUSIONS OF LAW

1.  Increased apportionment of the veteran's VA monthly 
disability compensation benefits on behalf of his helpless 
son, D. S., is not warranted for the period prior to January 
1, 2001.  38 U.S.C.A. § 5307 (West 1991); 38 C.F.R. §§ 3.450, 
3.451 (2001).

2.  Apportionment of 20 percent of the veteran's VA monthly 
disability compensation benefits on behalf of his helpless 
son, D. S., is warranted from January 1, 2001.  38 U.S.C.A. § 
5307; 38 C.F.R. §§ 3.450, 3.451.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that recently enacted legislation has 
enhanced VA's duty to assist a claimant in developing the 
facts pertinent to his/her claim for VA benefits, and 
expanded the VA's duty to notify the claimant and 
representative, if any, concerning the aspects of claim 
development.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); Veterans Benefits 
and Health Care Improvement Act of 2000, Pub. L. No. 106-419, 
§ 104 (2000).


The Board finds that VA has met its duty to assist in the 
appellant's case.  VA gave the veteran and appellant each an 
opportunity to state monthly income and monthly expenses for 
the period on appeal.  The appellant has not alleged that 
there are any additional records related to the claim.

The record reveals that the veteran has been in receipt of a 
total rating for compensation purposes due to individual 
unemployability effective from November 1977.  In October 
1978 the veteran contacted the RO requesting that his child, 
D. S., be included as a dependent for the purpose of 
compensation benefits.  In November 1978, the veteran was 
awarded additional compensation benefits for his dependent 
child, D.S., effective from September [redacted], 1978, the date of 
birth.  In July 1996 the appellant requested an apportionment 
of the veteran's VA compensation benefits for D.S. .  In 
October 1996, the RO awarded the appellant apportionment of 
$400 of the veteran's monthly benefits, effective August 1, 
1996 until D.S.'s 18th birthday, in September 1996.  In 
December 1996, D.S. was granted an apportionment in his own 
right, at the school child rate of $172 per month effective 
October 1, 1996, and $177 per month from December 1, 1996 
through May 31, 1997, the expected date of school graduation.  
In April 1997, the appellant was awarded an earlier effective 
date of July 1, 1996 for the apportionment of $400 of the 
veteran's monthly benefits.  The assigned earlier effective 
date was affirmed by a Board decision in July 1998.  By 
rating action in November 1998 the RO determined that the 
veteran's child, D.S., became permanently incapable of self 
support prior to his 18th birthday, in September 1996, by 
reason of physical or mental disability, diagnosed as 
cognitive impairment.

In the March 1999 special apportionment decision currently on 
appeal, the RO determined that the appellant was only 
entitled to the additional amount of compensation granted to 
the veteran for a helpless child dependent, and that any 
greater apportionment of the veteran's benefits would create 
a hardship for the veteran.

The veteran submitted a completed Financial Status Form (FSR) 
in February 1999.  The veteran indicated that he had monthly 
expenses of $836.81 for rent or mortgage payment; $250 for 
food; $260 for utilities, heat, cable and phone; $196.25 for 
car insurance; $263.30 for life insurance; $100 for gas; 
$722.58 for installment contracts/debts, including car 
payments; $59 for credit cards; and $385.44 for furniture.  
The veteran's reported monthly expenses totaled $3073.38.  
The veteran's reported that his monthly income consisted of 
$1,041 from Social Security and $1,989 from VA for a total 
monthly income of $3,030.  This FSR indicated that the 
veteran's monthly expenses exceeded monthly income by 
approximately $43.  The veteran's total assets, including a 
home, cars and furniture, were valued by the veteran at 
$107,809.

In January 1999 the appellant sent a letter to the RO 
indicating that her household monthly income consisted of 
$795 from Social Security for herself and $559 from Social 
Security for D. S.  She reported that their monthly expenses 
included $375 for rent; $150 for utilities; $125 for 
furniture payments; $200 for groceries; $252 for loans; $140 
for medical expenses; and $100 ($25 per week) for her son's 
allowance.  The appellant's reported monthly income totaled 
$1354 and her reported monthly expenses totaled $1,342.  The 
appellant's reported monthly income exceeded expenses by $12.  

The appellant submitted an updated FSR in November 2000.  The 
appellant reported that her total monthly household income 
consisted of $1,349 in Social Security benefits and $80 in 
apportioned VA benefits for a total monthly income of $1,429.  
She reported that their monthly expenses included $300 for 
rent; $200 for food; $150 for utilities; $350 for other 
living expenses, including furniture payments; and $580 for 
other debts, including car payments and loans.  The reported 
monthly expenses totaled $1,580 and resulted in an excess of 
expenses over income of $151 a month.

The veteran submitted an updated FSR in February 2001.  He 
reported that he had monthly expenses of $500 for rent or 
mortgage payment; $400 for food; $270 for utilities; $588 for 
other living expenses, including a cleaning lady; and $450 
for installment contracts/debts, including transportation and 
bank payments.  The veteran's reported monthly expenses 
totaled $2208.  The veteran's reported that his monthly 
income consisted of $1,100 from Social Security and $2,021 
from VA for a total monthly income of $3,121.  This FSR 
indicated that the veteran's monthly income exceeded monthly 
expenses by $913.  The veteran reported that he had no assets 
and that he had been discharged from bankruptcy in December 
2000.

The veteran asserts that his son is already receiving $550 a 
month in Social Security from the veteran's benefits and that 
that his son is receiving $80 of his VA compensation 
benefits.  The veteran maintains that the appellant does not 
use the money for his son's benefit and that he should not be 
required to give the appellant any more of his VA 
compensation benefits.

The appellant maintains that she is unable to make ends meet 
and that it is unfair that she and her son must live on less 
than half of the amount of income that the veteran lives on.  
She further notes that not only does the veteran have a 
larger income, but he also has only himself to take care of, 
while she has to take care of two people with her lesser 
income.

Under VA regulations, all or any part of a veteran's benefits 
may be apportioned on behalf of a child if the veteran's 
child is not residing with the veteran and the veteran is not 
discharging his or her responsibility for the child's 
support.  38 C.F.R. § 3.450(a)(1)(ii).  In addition, where 
hardship is shown to exist, compensation may be specially 
apportioned between the veteran and his or her dependents on 
the basis of the facts in the individual case as long as it 
does not cause undue hardship to the other persons in 
interest.  38 C.F.R. § 3.451.  Factors to be considered 
include the amount of VA benefits payable, other resources 
and income of the parties in interest, and any special needs 
of the respective parties.  Id.  Ordinarily, apportionment of 
more than 50 percent of the veteran's benefits would 
constitute undue hardship on him or her while apportionment 
of less than 20 percent of his or her benefits would not 
provide a reasonable amount for any apportionee.  Id.

The Board notes that prior to November 2000 the appellant did 
not exhibit financial need.  Her January 1999 FSR revealed 
that her monthly income exceeded her monthly expenses.  The 
Board further notes that the record indicates that the 
veteran's monthly expenses exceeded his monthly income prior 
to January 1, 2001.  The veteran was undergoing financial 
hardship at that time even without having to give up an 
increased amount of his VA income for an apportionment.  This 
financial hardship resulted in the veteran's bankruptcy in 
December 2000.  Accordingly, the Board finds that the 
criteria for an increased apportionment of the veteran's VA 
benefits prior to January 1, 2001 were not met

Since January 1, 2001 the veteran has been shown to have a 
significant amount of income, more than $900, left over after 
payment of his monthly expenses.  Since that time the 
appellant, on behalf of D. S., has shown financial need and 
the record indicates that the veteran has not been 
contributing to his helpless child's support.  Accordingly, 
the Board concludes that the basic requirements for an 
increased apportionment of the veteran's VA compensation 
benefits have been met from January 1, 2001.  An increase in 
the size of the apportionment of the veteran's VA 
compensation benefits from $80 to twenty percent would 
provide needed assistance to the veteran's helpless child 
without causing undue hardship on the veteran.  Twenty 
percent of the veteran's VA compensation benefits is 
considered a reasonable amount for the apportionee.  
38 C.F.R. § 3.451.  Accordingly, an increased monthly 
apportionment of twenty percent of the veteran's VA 
compensation benefits from January 1, 2001 is granted.


ORDER

An increased apportionment of the veteran's VA disability 
compensation benefits to the appellant, on behalf of their 
helpless child, for the period prior to January 1, 2001, is 
denied.

An increased apportionment of 20 percent of the veteran's VA 
disability compensation benefits to the appellant, on behalf 
of their helpless child is granted from January 1, 2001.


		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

